HENNESSY, J.,
dissenting. I agree with the majority in so far as it states that when a trial court is acting in the exercise of its discretion, an appellate court will not reverse that trial court’s decision unless the trial court acted unreasonably and in clear abuse of its dis*302cretion. I also agree with the majority’s assessment that the trial court neither acted unreasonably under the circumstances of this case nor abused its discretion in denying the plaintiffs motion to open. Unlike the majority, I would end my inquiry with that determination, and I would affirm the judgment of the trial court.
The subject of this appeal is the trial court’s action in response to the inaction of the plaintiff. The nonap-pearing defendants are not relevant parties to the appeal under consideration. The issue on appeal is whether the trial court abused its discretion in denying the plaintiffs motion to reopen its judgment of dismissal for failure of the plaintiff to prosecute the case with due diligence. The defendants’ failure to appear at trial or on appeal has no relevance to the substantive issue on appeal. Under these circumstances, Practice Book § 4055 is not applicable to the defendants. The failure to appear since the initiation of this suit has not interfered with the appellate process or the rights of the plaintiff in this matter.
For the foregoing reasons, I respectfully dissent.